office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 postn-122269-03 uil date to date m k mortensen associate area_counsel small_business self employed cc sb slc from ashton p trice acting chief branch administrative provisions judicial practice cc pa apjp tax_shelter_registration program subject this memorandum is in response to your request for assistance dated date you have asked that the office_of_chief_counsel assist you in providing advice to an internal_revenue_service employee working for large and midsize business lmsb at the ogden campus regarding disclosure issues involving tax_shelter registrations issue sec_1 do tax_shelter_registration applications forms the fact of registration the registration letters the service sends to the registrants and the tax shelter’s registration number constitute return_information under sec_6103 of the internal_revenue_code what facts regarding registration may the service disclose to the tax_shelter_organizer any other person participating in the organization of the tax_shelter any person participating in the sale of the tax_shelter any person participating in the management of the tax_shelter or any person investing in the tax_shelter where the tax_shelter is organized as a partnership may return_information pertaining to the shelter’s registration be disclosed to members of the partnership other than the registrant who may authorize disclosure of information related to registration of a particular tax_shelter conclusion sec_1 tax_shelter_registration applications forms the fact of registration the registration letters the service sends to the registrants and the tax shelter’s registration number constitute return_information under sec_6103 of the internal_revenue_code the service may disclose all facts relating to the tax_shelter_registration only to the registrant of the tax_shelter ie the person who submitted the registration application the fact that a tax_shelter itself is organized as a partnership has no bearing upon the determination to whom the service may disclose information regarding the tax_shelter_registration if the registrant of the tax_shelter is a partnership however the service may disclose the return_information to any of the partners in accordance with sec_6103 the registrant of the tax_shelter may authorize the disclosure of information related to registration of a particular tax_shelter under sec_6103 background certain persons must register tax_shelters with the by filing a properly completed form_8264 application_for registration of a tax_shelter with the service sec_6111 upon the filing of the properly completed form_8264 the service will assign a registration number to the tax_shelter a person who sells an interest in the tax_shelter must then furnish on a written_statement to each investor who purchases an interest in the tax_shelter from him the identification_number the secretary assigned to such tax_shelter see sec_6111 any person who has an obligation to register a tax_shelter and fails to do so without reasonable_cause is subject_to a penalty sec_6707 in addition sec_6707 imposes a penalty upon sellers who do not provide the registration number to investors who purchase tax_shelter interests and upon investors who claim the tax benefits of a shelter but do not report the registration number on their returns tax_shelter registrants submit registration applications to the service’s ogden campus there are circumstances such as the receipt of an incomplete application in which it would be advantageous for the service to contact a person or persons with regard to a tax_shelter_registration similarly various individuals contact the service to obtain information relating to tax_shelter registrations such as to check on the status of their registration application discussion do tax_shelter_registration applications forms the fact of registration the registration letters the service sends to the registrants and the tax shelter’s registration number constitute return_information under sec_6103 of the internal_revenue_code sec_6103 defines return_information as inter alia any information received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest the information at issue here is information that sec_6111 requires the principal organizer of a tax_shelter or participants in the organization of a tax_shelter to provide prior to offering interests in a tax_shelter for sale if no one submits a registration application prior to the first offering of interests in a tax_shelter for sale the regulations under sec_6111 require managers and sellers of the tax_shelter to register the shelter see sec_301_6111-1t q a-25 and if a person required to register a tax_shelter does not do so sec_6707 subjects that person to penalties accordingly information pertaining to a shelter’s registration including the registration number and fact of filing constitutes return_information under sec_6103 what facts regarding registration may the service disclose to the tax_shelter_organizer any other person participating in the organization of the tax_shelter any person participating in the sale of the tax_shelter any person participating in the management of the tax_shelter or any person investing in the tax_shelter if a person has a duty to register and does so the registration information relating to that applicant is return_information of the registrant because information the service receives and communicates with respect to the application will help determine whether the registrant is liable for a sec_6707 penalty based on a failure to timely and properly register the sec_6111 regulations confirm this conclusion because they contemplate that the service will provide information pertaining to the issuance of a registration number to the person who registers the tax_shelter in fact a careful review of the relevant statutes the legislative_history and regulations reveals no indication that the service may disseminate a shelter’s registration number to anyone other than the registrant sec_301_6111-1t q a51 of the regulations provides that the seller of any interest in a tax_shelter must furnish the registration number assigned to that shelter to each person who purchases or otherwise acquires an interest in that shelter from the seller or transferor sec_301_6111-1t q a54 of the regulations provides that the seller of an interest in the shelter should receive the shelter’s registration number from the organizer not sec_301_6111-1t q a-1 and of the regulations provide that one files a properly completed form_8264 with the service to register a tax_shelter upon the filing of the properly completed form_8264 the service will assign a registration number as such the regulations contemplate that the service will provide information pertaining to the issuance of a registration number to the person who registers the tax_shelter from the service that same provision also delineates procedures the seller of an interest in the shelter should follow when the shelter’s registrant has not provided the registration number notably absent is any instruction to contact the service to obtain the registration number nothing in the regulations under sec_6111 and sec_6707 suggest that persons other than registrants are entitled to obtain registration information from the service when persons enter into a designation_agreement to have someone else register a tax_shelter sec_1 6111-1t q a-39 of the regulations imposes a duty upon the parties to the agreement to obtain a copy of the service’s registration notice containing the registration number from the person designated to register sec_1 6111-1t q a-39 of the regulations states that a tax_shelter_organizer who has signed a designation_agreement is deemed to have reason to know that the designated organizer has failed to register the tax_shelter if the tax_shelter_organizer does not receive a copy of the internal_revenue_service registration notice containing the registration number from the designated organizer within a specified period the regulations thus contemplate that the registrant will share information about the registration with other organizers rather than an organizer contacting the service to learn whether registration has occurred sec_6707 reflects a similar scheme in which persons other than the registrant of a tax_shelter are to obtain information about the registration from the registrant not the service if a person obligated to register has reasonable_cause for the failure_to_register that person is not subject_to the sec_6707 penalty one ground for reasonable_cause could be the reasonable belief that someone else registered the tax_shelter so long as the person has made reasonable inquiry to determine whether the shelter was registered sec_1 6707-1t q a-6 the regulations however neither require nor suggest that persons contact the service to carry out their duty_of reasonable inquiry the fact that a person is a seller manager or other organizer of a tax_shelter who has a potential duty to register a tax_shelter does not convert registration information regarding that shelter into return_information belonging to that seller manager or other organizer in many situations the fact that another person has registered a tax_shelter does not relieve one from liability for failure_to_register see sec_1 6707-1t q a-3 and in those cases information relating to another’s registration application would be entirely irrelevant to determining one’s liability under sec_6707 for failure_to_file and could not provide a basis for concluding that the registration information is the non-registrant’s return_information even when facts relating to another’s registration of a shelter might bear upon determining the liability of a seller manager or other organizer those facts do not become the non-registrant’s return_information if an examination into the liability of the non-registrant is instituted the registrant’s return_information may be utilized in accordance with sec_6103 in the event that a non-registrant contacts the service to determine whether another person has applied for registration this fact-of-filing information may not be disclosed to the non-registrant barring the applicability of sec_6103 or d or pursuant to a valid sec_6103 disclosure consent as stated above the information pertaining to the tax_shelter is the return_information of the registrant and fact-of-filing information whether affirmative or negative constitutes return_information under sec_6103 the service should advise the contacting person to solicit the desired information from the registrant directly or in the alternative submit a form_8264 to register the tax_shelter finally investors are not responsible for registering a tax_shelter solely based on being an investor and the regulations impose no obligation on investors to seek registration information from the service see sec_1 6111-1t q a-55 to rather the investor should seek the registration number from the seller thus registration information has no bearing upon the determination of the existence or potential existence of the investor’s liability for the sec_6707 penalty and cannot be the investor’s return_information on that basis the return_information of the registrant is not converted or transformed into the return_information of subsequent investors as a result of the sale of an interest in the shelter investors who contact the service seeking a particular tax shelter’s registration number should be advised to contact that shelter’s organizer or the individual who transferred the interest in the shelter as those individuals are obligated to provide the information sought any disclosure of this information to investors by the service would violate sec_6103 where the tax_shelter is organized as a partnership may the service disclose return_information pertaining to the shelter’s registration to members of the partnership other than the registration in addition to the person to whom the return belongs an officer_or_employee of the service may disclose a return to specific persons having a material interest in the return see sec_6103 similarly the service may disclose return_information to any person authorized to inspect a return of the taxpayer if such disclosure would not seriously impair federal tax_administration see sec_6103 sec_6103 provides that the service may disclose the return or return_information under sec_6103 of a partnership to any person who was a member of the partnership during any part of the period covered by the return thus if the person who registers the tax_shelter is a partnership the service may disclose the tax_shelter information to any one of the partners it is important to note however that sec_6103 applies only in situations where the partnership is the registering entity if the tax_shelter itself is a partnership the service cannot disclose information relating to the tax_shelter_registration to the partners disclosure by the service is limited to disclosure to the registrant who may authorize the disclosure of return_information pertaining to a shelter’s registration sec_6103 provides that the service may disclose a taxpayer’s return or return_information to such person or persons as the taxpayer may designate in a request for or consent to such note that once the investor obtains the registration number from the organizer or other registrant and notes that number on their personal income_tax return the registration number as submitted by the taxpayer upon receipt by the secretary becomes that taxpayer’s return_information disclosure unless such disclosure would seriously impair federal tax_administration thus only the taxpayer may consent to the disclosure of the taxpayer’s own returns and return_information under sec_6103 having determined that information pertaining to a shelter’s registration is the return_information of the registrant it follows that only the registrant may authorize the service to disclose such information if you have any questions please contact
